Order entered April 15, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00181-CR

                  EX PARTE NORMAN JOSEPH LANDRY

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-00932-2022

                                    ORDER

      Before the Court is appellant’s April 12, 2022 pro se motion requesting

release in the interests of justice and March 21, 2022 pro se motion to reverse

extradition. Appellant is represented by counsel, and he is not entitled to hybrid

representation. See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App.

1992). Accordingly, appellant’s pro se motions requesting release in the interests

of justice and to reverse his extradition are DENIED without prejudice.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE